In an - action to" recover damages for wrongful death and conscious pain and suffering, defendant appeals from an order of the Supreme Court, Richmond County, dated December 18,1972, which granted plaintiff’s motion to set aside a jury verdict in favor of "defendant and ordered a new trial. Order reversed, without costs, plaintiff’s motion denied and verdict reinstated. Plaintiff’s intestate (a three-year-old child) died after being struck by an automobile owned and operated by defendant. The only question presented on this appeal is whether the jury verdict was properly set aside by the trial court. The evidence was conflicting as to whether defendant saw the child prior to the impact. This issue was properly left for the jury (Triggs v. Advance Trucking Gorp., 23 A D 2d 777, 778; Flynn v. Superina, 22 A D 2d 943, affd. 16 N Y 2d 1033). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.